      Case: 4:19-cr-00536-RWS Doc. #: 4 Filed: 07/11/19 Page: 1 of 2 PageID #: 6

                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI                             flt.ED
                                      EASTERN DIVISION
                                                                                      JUL 11 2019
 UNITED STATES OF AMERICA,                            )
                                                                                      U.S. OISrnlCT COURT
                                                      )                             EASTERN DISTRICT OF MO
 Plaintiff,                                           )                                     ST. LOUIS
                                                      )
 v.                                                   )
                                                      )
 BRANDIN MOORE,                                       )    4:19CR536 RWS/NAB
                                                      )
 Defendant.                                           )

                      MOTION FOR PRETRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and Jennifer Szczucinski, Special Assistant United

States Attorneys for said District, and moves the Court to order Defendant detained pending trial, and

further requests that a. detention hearing be held three (3) days from the date of Defendant's initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, §3141, et seq.

       As and for its grounds, the United States of America states as follows:

        I. Defendant is charged with Felon in Possession of a Firearm in violation of 18 U.S.C. §

922(g)(l ), an offense for which 'a maximum 10-year imprisonment is prescribed under Title 18.

         2. According to St. Louis County Police Department Investigative Report #18-63549, on

December 18, 2018, St. Louis County Police officers were patrolling the Metrolink station at 4300

North Hanley as part of efforts to address safety concerns on the Metrolink. During that patrol, they

o,bserved the defendant sinoking near a "no smoking" sign. Officers approached the defendant to

address the violation and requested his identification. As the officers continued to investigate, the

defendant grew increasingly agitated. An officer advised the defendant he was being arrested for

smoking on the Metro link platform. When the officer went to handcuff the defendant, the defendant

attempted to run from the area, but was stopped by other officers. He continued to physically struggle

with the officers as they handcuffed him. During a search of the defendant, incident to his arrest,

officers located a loaded, 9mm Smith & Wesson pistol.
    Case: 4:19-cr-00536-RWS Doc. #: 4 Filed: 07/11/19 Page: 2 of 2 PageID #: 7

            3. The defendant's criminal history includes, but it not limited to the following:

            •    1122-CR00434, State of Missouri v. Brandin Moore
                 Guilty Plea/Sentence Date: January 19, 2012
                                    Count One: Robbery 2nd Degree                                 1


                                    5 years pursuant to §559.115 (granted probation. following program)
                                    Probation revoked, 5 years MDC
                                      *Active warrant for parole violation

            •    13SL-CR12829, State ofMissouri v. Brandin Moore
                 Guilty Plea/Sentence Date: August 12, 2016
                                    Count One: Possession of Drug Paraphernalia with Intent to·
                                            Distribute
                                    2 years MDC

       4. There is a serious risk that the defendant will flee, given the defendant's attempted flight from

 the officers in this case, that he is currently absconding from his parole officer (and has an active
                                                                                                              i
                                                                                                              '.
 warrant for his arrest), his failure to comply with supervision while on probation and parole, and the

 potential sentence the· defendant faces in this case.

       5.       The defendant's criminal history and the nature and circumstances of the offense charged

· reflect that he is unwilling to abide by the laws regarding the possession of firearms. As such, there is

 a serious danger to the community that would be posed by the defendant's release. Further, there are

 no conditions or combination of conditions that will reasonably assure the defendant's appearance as

 required.

       WHEREFORE, the United States requests this Court to order Defendant detained prior to trial,

 and further to order a detention hearing three (3) days from the date of Defendant's initial

 appearance.

                                                            Respectfully submitted,

                                                            JEFFREY B. JENSEN
                                                            United States Attorney


                                                            Isl Jenni&r Szczucinski
                                                            JENNIFER SZCZUCINSKI, #56906MO
                                                            Special Assistant United States Attorney
